DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “… composition is used for EB or EUV exposure.” The claim is drawn to a composition not a method, and the claim should recite/ claim the property of the composition not a use/ method of using. Therefore, the claims should recite that that the composition is sensitive to, or capable of EB or EUV exposure. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-7, 9-11, 13-19, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yahhagi et al (2013/0095427).
Yahagi et al disclose a resist composition comprising a polymer, wherein a preferred polymer includes fluoroalcohol-containing unit, an acid-labile group-containing unit, and a lactone, wherein the exemplified polymers include one meeting the structural limitations of the instant claims 1-4, 6, and 7, in amounts falling within the scope of the instant claim 10:

    PNG
    media_image1.png
    364
    333
    media_image1.png
    Greyscale

The fluoroalcohol-containing unit is employed in an amount as required by the instant claim 5 ([0289]):


    PNG
    media_image2.png
    25
    279
    media_image2.png
    Greyscale

The reference polymer has a dispersity preferably falling within the scope of the instant claim 9:

    PNG
    media_image3.png
    55
    311
    media_image3.png
    Greyscale

A PAG is employed having a structure similar to that as instantly disclosed as part of the polymer and a quencher/ basic compound is included having a structure similar to those of compound Y disclosed on pages 99 and 100 of the instant specification (see examples, [1410]). While the reference is silent with respect to the pKa of the acids and volume of the acid, given the similarities between the compounds of the reference and those disclosed by the instant specification, one of ordinary skill in the art would have expected the quencher and PAG of the reference to inherently possess the claimed properties of the instant claims 11, 13, and 14.
The method of the reference includes forming a resist film on a substrate (examples form films having a thickness of 60 nm), dried, exposed to EUV or EB radiation, and developed (instant claims 16-19 and 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahagi et al.
Yahagi et al has been discussed above. The reference further teaches that additional PAGs (component B; [1237], [1274]) may be included to increase the resin composition sensitivity to light.
The reference teaches that the lactone-containing unit may also have a ring structure of formulas (II_1) o r(II-2) and a linking group having one or two -C(=O)-O- groups according to either formula:

    PNG
    media_image4.png
    221
    183
    media_image4.png
    Greyscale

The same rings may be employed with either linking group as shown below.

    PNG
    media_image5.png
    157
    123
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    249
    160
    media_image6.png
    Greyscale

The reference further teaches that the composition and method maybe employed to form a variety of known devices, includes substrates commonly used for many IC devices, including chromium, known in the art as a substrate for mask blanks. While it is well known in the art, and one of ordinary skill in the art would have immediately envisaged a mask blank with a chromium substrate.
    PNG
    media_image7.png
    106
    300
    media_image7.png
    Greyscale




Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahagi et al in view of Domon et al (2017/0210836).
Yahagi et al has been discussed above. As noted above, the further teaches that the composition and method maybe employed to form a variety of known devices, includes substrates commonly used for many IC devices, including chromium, known in the art as a substrate for mask blanks. 
While it is well known in the art, and one of ordinary skill in the art would have immediately envisaged a mask blank with a chromium substrate, alternatively, Domon et al teach a resist composition with a polymer having similar monomeric units, wherein the composition is used to forma mask blank. The mask blank is formed on a chromium substrate and the method may include EB or EUV radiation ([0131]).


    PNG
    media_image8.png
    173
    264
    media_image8.png
    Greyscale

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material and perform the method of Yahagi et al, wherein the composition and method are employed with a Cr substrate to form a mask blank as taught to be known by Domon et al.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahagi et al in view of Goto et al (9,996,003).
Yahagi et al has been discussed above and teaches that a wide variety of known lactone-containing monomers may be employed in its polymer, however, the reference fails to specifically teach that of the instant formula (III).
Goto et al teach a resist composition, wherein the reference teaches the inclusion of a lactone-containing monomer, and the list of lactones includes compounds of the instant formulas (II) and (III), which are taught to be equivalent and interchangeable in the polymer. 

    PNG
    media_image9.png
    76
    162
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    50
    128
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    156
    135
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    153
    123
    media_image12.png
    Greyscale

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the polymer of Yahagi et al, choosing as the lactone-containing monomer, that having the structure of the instant (III) taught to be known and equivalent to those of Yagahi et al by Goto et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722